IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40038
                          Conference Calendar



RAY WARMSLEY,

                                              Plaintiff-Appellant,

versus

TIM WEST, In his Official, Personal & Individual Capacity;
PAUL GOMEZ, In his Official, Personal & Individual Capacity;
JOSEPH BRADY, In his Official, Personal & Individual Capacity;
WAYLON KELLY, In his Official, Personal & Individual Capacity;
TANYA HANLY, In her Official, Personal & Individual Capacity,

                                              Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:98-CV-1907
                          --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Landon Ray Warmsley, Texas prisoner #440277, appeals from

the dismissal of his civil rights action for failure to

prosecute.     Warmsley moves for reimbursement of the costs of his

appeal and an award of attorney fees.    Warmsley’s motion is

DENIED.

     Warmsley’s action was dismissed because he failed to accept


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40038
                                -2-

the magistrate judge’s order assessing filing fees pursuant to

the Prison Litigation Reform Act (PLRA).   Warmsley argues that

prison mailroom personnel are in violation of Guajardo v.

Estelle, 580 F.2d 748 (5th Cir. 1978), because the envelope

containing the magistrate judge’s Prison Litigation Reform Act

(PLRA) assessment order was opened; that mailroom personnel are

largely responsible for the dismissal of his action; that the

dismissal of his action manifested the district court’s prejudice

against him; and that the dismissal of his action violated his

right to petition the government for redress of grievances.

     The dismissal of Warmsley’s complaint without prejudice was

not an abuse of discretion.   Larson v. Scott, 157 F.3d 1030, 1031

(5th Cir. 1998).   Warmsley’s appeal is without arguable merit and

is frivolous.   Accordingly, the appeal is DISMISSED.   5TH CIR. R.

42.2.   The dismissal of this appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g).   We caution Warmsley

that once he accumulates three strikes, he may not proceed in

forma pauperis (IFP) in any civil action or appeal filed while he

is in prison unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; WARNING ISSUED.